Citation Nr: 1023239	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-07 864	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 16, 2006 Board decision that denied a compensable 
evaluation for a cystic mass of the posterior left knee.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from October 1973 to December 
1976 and from November 1990 to May 1991.  He also had service 
in the Reserves.

In an October 2006 decision, the Board denied a compensable 
evaluation for a cystic mass of the left knee.  The Veteran 
appealed to the Court of Appeals for Veterans Claims.


FINDINGS OF FACT

1.  On November 10, 2006, a motion for revision of the 
Board's October 16, 2006 decision as it pertained to the 
evaluation of the left knee disability based on clear and 
unmistakable error (CUE) was filed.

2.  In October 2008 the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded Board decision as it pertained to the issue of 
evaluation of the Veteran's left knee disability.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2009).

The Court has vacated and remanded the issue that was 
challenged on the basis of clear and unmistakable error in 
the moving party's motion.  Thus, there is no final decision 
for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed.

ORDER

The motion is dismissed.





	                       
____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



